Case 4:19-cv-00097-DN-PK Document 40 Filed 07/30/21 PageID.1499 Page 1 of 2




ANDREA T. MARTINEZ, Acting United States Attorney (9313)
AMANDA A. BERNDT, Assistant United States Attorney (15370)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
(801) 524-5682
amanda.berndt@usdoj.gov

JOHN PERSELL (Utah Bar #17298)
Western Watersheds Project
P.O. Box 1770
Hailey, ID 83333
Tele: (503) 896-6472
jpersell@westernwatersheds.org

                              UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH

  WESTERN WATERSHEDS PROJECT,
                                                    JOINT MOTION TO STAY
                                                    PROCEEDINGS FOR 60 DAYS
          Plaintiff,

          v.
                                                    Case No. 4:19-cv-00097-DN-PK
  UNITED STATES FOREST SERVICE,
                                                    Judge David Nuffer
                                                    Magistrate Judge Paul Kohler
          Defendant.


       The parties, through their undersigned attorneys, hereby jointly request that this matter be

stayed for 60 days. A stay of this matter is sought because the parties are nearing a resolution of

this matter, but need additional time to finalize that potential resolution and to obtain necessary

approvals.

       Should these efforts not result in a finalized settlement, the parties will notify the Court at

the end of the 60-day period and the United States Forest Service will file its agency statement

pursuant to DUCivR 7-4(a)(2)(B) no more than seven days after notification.
Case 4:19-cv-00097-DN-PK Document 40 Filed 07/30/21 PageID.1500 Page 2 of 2




     WHEREFORE, the parties respectfully request that this matter be stayed for 60 days.

     Respectfully submitted this 30th day of July 2021.

                                             ANDREA T. MARTINEZ
                                             Acting United States Attorney

                                             /s/ Amanda A. Berndt
                                             AMANDA A. BERNDT
                                             Assistant United States Attorney

                                             Attorneys for Defendant United States
                                             Forest Service


                                             /s/ John Persell (signed with permission)
                                             JOHN PERSELL

                                             Attorney for Plaintiff Western
                                             Watersheds Project




                                             2
